ATTACHMENT C

Government procedures for warrant execution on computers and storage media

The United States government will conduct a search of any items seized and determine
what is within the scope of the items to be seized specified in Attachment B. Those items or files
that are within the scope of Attachment B may be copied and retained by the United States. Law
enforcement personnel will then seal any other information seized that does not fall within the

scope of Attachment B and will not further review the information absent an order of the Court.
